Citation Nr: 0018402	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran's father and Dr. Jose A. Juarvez-Ortiz, 
Consulting Physician



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 30, 1974, to 
October 30, 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted in order to reopen a claim 
for service connection for an acquired psychiatric disorder.  
On appeal, the Board reopened the claim and remanded for de 
novo consideration by decision dated in February 1997.  The 
RO subsequently denied entitlement to service connection for 
an acquired psychiatric disorder, which the Board affirmed by 
decision dated in January 1999.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  In September 1999, the Secretary of 
VA filed a Joint Motion to Vacate and Remand and To Stay 
Further Proceedings.  By Order entered September 19, 1999, 
the Veterans Claims Court vacated the Board's January 1999 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Veterans Claims Court.  Accordingly, in light of the 
Veterans Claims Court's September 1999 Order, the Board finds 
that due process requires a remand of the case.  
Specifically, a subsequent VA examination by a board of three 
psychiatrists is necessary to address in more detail the 
relationship between the symptoms the veteran exhibited in 
service and his current psychiatric diagnosis.  Included in 
this examination should be a reference to certain Spanish-
translated documents, as well as the testimony of Dr. 
Juarvez.  Moreover, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Finally, in order to make 
certain that all records are on file, while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  

In view of the foregoing, the claim is REMANDED for the 
following developments:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided the 
veteran with relevant treatment for any 
psychiatric disorder not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to a panel 
of three psychiatrist for a medical 
opinion regarding the veteran's 
psychiatric disorder.  Specifically, 
after reviewing the records and examining 
the veteran (if necessary), the examiners 
are requested to express an opinion as to 
the following questions:

(a)  What is the nature of the veteran's 
current psychiatric disorder?

(b)  The panel is asked to address, in 
sufficient detail, the symptomatology 
exhibited by the veteran in service, and 
the pertinent post-service medical 
history.  Thereafter, the panel should 
enter an opinion as to the relationship, 
if any, between the veteran's in-service 
symptoms and current psychiatric 
disorder.  In connection therewith, the 
panel should state the basis of the 
opinion.  

(c)  The panel is further asked to 
discuss the testimony of Dr. Juarvez at 
hearings in May 1995 and January 1996.  
Specifically, the panel should discuss 
Dr. Juarvez's testimony that the 
veteran's in-service diagnosis of 
personality disorder was erroneous, that 
the veteran manifested a psychosis during 
service, and that the symptoms in service 
have evolved into the veteran's current 
psychiatric disorder.  Specific reference 
should also be made to certain Spanish-
translated documents cited by the 
appellant's attorney on appeal. 

The examiners should identify the 
information on which they based their 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a 
sufficiently detailed explanation as to 
all medical conclusions rendered.  If the 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the panel.  
If the matter can not be resolved without 
an examination, one should be scheduled.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  In the event the benefits 
sought are not granted, the appellant and 
her attorney should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until she is notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

